 


109 HRES 939 RH: Providing for consideration of the bill (H.R. 1956) to regulate certain State taxation of interstate commerce; and for other purposes.
U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 217 
109th CONGRESS 
2d Session 
H. RES. 939 
[Report No. 109-595] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2006 
Mr. Gingrey, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1956) to regulate certain State taxation of interstate commerce; and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 1956) to regulate certain State taxation of interstate commerce; and for other purposes. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions. 
 
 
July 24, 2006 
Referred to the House Calendar and ordered to be printed 
